Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions 
Applicant’s election without traverse of Group I (Claims 1-12 and 16-20) in the reply filed on 11/17/2021 is acknowledged.
The traversal is on the ground(s) that “Applicants respectfully traverses the restriction requirement insofar as a search for publications relating to one of the groups of claims would reveal publications relating to the other group and, thus, would not impose a serious burden on the Examiner”. This is not found persuasive because of the following reasons:
First, Per MPEP 801 and MPEP 803, the criteria of restriction of the independent or distinct requirement and serious burden in MPEP 803 which relates to national applications filed under 35 U.S.C. 111(a) is not related to lack of unity of national stage applications submitted under 35 U.S.C. 371.  Furthermore, the Group I (Claims 1-12 and 16-20) and Group II (claims 13-15) are related as product made and process of making, which have acquired a separate status in the art due to their recognized divergent subject matter. Even Groups I and II are both classified in the same class of G02F1, they are classified in different subclasses of G02F1/1339 and G02F1/133516, and different text searches and/or classification searches would need to be applied to find product Groups I (claims 1-12 and 16-20) and process Group II (claims 13-15).
Second, Per MPEP 1850 II, with respect to a group of inventions claimed in an international application, unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features. As stated in the pages 3-4 of the Requirement for Restriction/Election mailed on 03/09/2021, Groups I (claims 1-12 and 16-20) – Group II (claims 13-15) lack unity of invention because even though the inventions of these 
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim.

Claim Objections
Claims 12 and 16 are objected to because of the following informalities:  
In claim 12, line 1, "the spacer is" should read - - the first spacer and the second spacer are  - -
In claim 16, lines 4-5, " a backlight module adjacent to a side of the array substrate, consisting of the color filter substrate, the liquid crystal layer, and the array substrate " should read - - a backlight module adjacent to a side of the array substrate of a liquid crystal display panel consisting of the color filter substrate, the liquid crystal layer, and the array substrate - -
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US 2017/0299918, , 1st interpretation).
Regarding claim 1, Yu teaches that (Fig. 1C-2, [0033-0044]) a color filter substrate (the substrate below 600 in Fig. 2, Fig. 1A-1C, [0038, 0033-0044]) comprising: a display area (AA in Fig. 1C-2, [0038]) and a non-display area (IPA and OPA in Fig. 1C-2, [0038]), wherein the display area (AA in Fig. 1C-2, [0038]) is provided with a substrate (200 in Fig. 2, [0038]), a plurality of black matrices (the black matrices corresponding to BM in Fig. 1C-2, [0038]), a plurality of color resist layers (402/402a/402b/402c in Fig. 1C-2, [0030, 0032]) of different colors ([0030, 0032]), and a first spacer (PS2 within AA in Fig. 2, [0041]); 
wherein the non-display area (IPA and OPA in Fig. 1C-2, [0038]) is provided with the substrate (200 in Fig. 2, [0038]), the plurality of black matrices (the black matrices corresponding to BM in Fig. 1C-2, [0038]), a virtual color resist layer (404/404a/404b/404c in Fig. 1C-2, [0031, 0032]), and a second spacer (PS2 within IPA in Fig. 2, [0041]); wherein color of the virtual color resist layer .

Claims 1-3 and 10-12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (CN103969883A).
Regarding claim 1, Wu teaches that (Fig. 5, Fig. 3-9, [0050-0106]) a color filter substrate (Fig. 5, [0061-0076]) comprising: a display area (the display area AA in Fig. 5, Fig. 1, [0051]) and a non-display area (the peripheral zone in Fig. 5, [0051]), wherein the display area (the display area AA in Fig. 5, Fig. 1, [0051]) is provided with a substrate (the substrate 1 in Fig. 5, [0051]), a plurality of black matrices (the black matrix 2 and 61 in Fig. 5, [0062, 0072]), a plurality of color resist layers (the color resin layers 3 in Fig. 5, [0062-0065]) of different colors ([0062-0065]), and a first spacer (the spacers 5 within the display area AA in Fig. 5 and Fig. 3, [0061-0069]); 
wherein the non-display area  (the peripheral zone in Fig. 5, [0051]) is provided with the substrate (the substrate 1 in Fig. 5, [0051]), the plurality of black matrices (the black matrix 2 and 61 in Fig. 5, [0062, 0072]), a virtual color resist layer (62 in Fig. 5, [0063, 0066-0068]), and a second spacer (the spacers 5 within the peripheral zone in Fig. 5 and Fig. 3, [0061-0069]); wherein color of the virtual color resist layer (62 in Fig. 5, [0063-0068]) is same as color ([0063-0068]) of one of the color resist layers (the color resin layers 3 in Fig. 5, [0062-0065]), material of the first spacer (the spacers 5 within the display area AA in Fig. 5 and Fig. 3, [0061-0069]) is same ( [0069]) as material of the second spacer (the spacers 
Regarding claims 2-3 and 10-12, Wu also teaches the following elements:
(Claim 2) the color resist layer (the color resin layers 3 in Fig. 5, [0062-0065]) is divided into a first color resist layer, a second color resist layer, and a third color resist layer (the RGB color resin layers in Fig. 5, [0062])
(Claim 3) the color of the virtual color resist layer (62 in Fig. 5, [0063-0068]) is same as color ([0063, 0065-0068]) of the third color resist layer (Fig. 5, [0062-0065]).
(Claim 10) the black matrices (the black matrix 2 and 61 in Fig. 5, [0062, 0072]) on the substrate (the substrate 1 in Fig. 5, [0051]) are spaced apart from each other (Fig. 3 and Fig. 5).
(Claim 11) the black matrices (the black matrix 2 and 61 in Fig. 5, [0062, 0072]) are disposed on the same side (Fig. 5) of the first color resist layer, the second color resist layer, or the third color resist layer (the RGB color resin layers in Fig. 5, [0062]).
(Claim 12) the first spacer and the second spacer (the spacers 5 in Fig. 5 and Fig. 3, [0061-0069]) are disposed on a side of the black matrices (the black matrix 2 and 61 in Fig. 5, [0062, 0072]) facing away (Fig. 5) from the substrate (the substrate 1 in Fig. 5, [0051]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN103969883A).
Regarding claim 9, Wu teaches the color filter substrate as recited above in claim 1. Wu also teaches that shapes of the spacers (the spacers 5 in Fig. 5 and Fig. 3, [0061-0069]) are rectangular parallelepipeds, cubes, cylinders ([0055]), or circular truncated cones (Fig. 3-5). Wu also teaches that a top view of the color resist layer is substantially a rectangle (Fig. 3) and a cross section view of the color resist layer is substantially a rectangle (Fig. 5). Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to recognize and try that the shape of the color resist layer is rectangular parallelepiped such that shapes of the spacers and the color resist layer are rectangular parallelepipeds, cubes, cylinders, or circular truncated cones since this would be a simple design/process to the artisan of ordinary skill in the art to provide a color LCD with an uniform cell gap (Wu, [0105, 0069], MPEP 2144.04, IV, B).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 3 above, and further in view of Kira (US 2013/0250227).
Regarding claim 4, Wu teaches that a height of the first color resist layer (one of the R/G/B color resin layers in Fig. 5, [0062]) is equal to (Fig. 5) a height of the second color resist layer (another one of the R/G/B color resin layers in Fig. 5, [0062]) and a height of the third color resist layer (the last one of the R/G/B color resin layers in Fig. 5, [0062]). Wu does not teach that the height of the first color resist layer is greater than a height of the virtual color resist layer.
Kira teaches that (Fig. 1-3, [0074-0122]) a height of the first color resist layer (one of the 5R/5G/5B in R2 in Fig. 1-3, [0081]) is greater than (Fig. 1-2) a height of the virtual color resist layer (the portions of 5B within R1 in Fig. 1-2).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Kira as applied to claim 4 above, and further in view of Yoshida (US 2007/0026324).
Regarding claim 5, Wu does not teach that a difference between the height of the color resist layer and the height of the virtual color resist layer is less than or equal to 0.1 um.
Kira teaches that (Fig. 1-3, [0074-0122]) a difference between the height of the color resist layer (the 5R/5G/5B in R2 in Fig. 1-3, [0081])  and the height of the virtual color resist layer (the portions of 5B within R1 in Fig. 1-2) is equal to (Fig. 1-2) a thickness of the black matrix (the thickness of 4 in Fig. 1-2).
Yoshida teaches that (Fig. 1 and Fig. 7, [0069-0071]) a thickness of a black matrix (2 and 3 in Fig. 1 and 7, [0071-0071 is between 40nm and 500nm ([0069-0072], the first film 2 may for example be 20 nm or greater and 100 nm or less in thickness, and the thickness of the Cr film which as the second film 3 is 20 nm or greater and 400 nm or less). It would have been obvious to one of ordinary skill in the art to recognize that the claimed range of less than or equal to 0.1 um overlaps with the range disclosed by the prior art (MPEP 2144. 05 I.).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kira and Yoshida for the system of Wu in view of Kira to recognize and try that 
a difference between the height of the color resist layer and the height of the virtual color resist layer is less than or equal to 0.1 um since this would help to shield light in the frame region, effectively stop the leakage of light, and allow a narrower frame to be attained for the liquid crystal display panel (Kira, .

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN103969883A) in view of Chen (US 2016/0131941).
Regarding claim 16, as stated in the rejection of claim 1 above, Wu already teaches that a color filter substrate comprises a display area and a non- display area; wherein the display area is provided with a substrate, a plurality of black matrices, a plurality of color resist layers of different colors, and a first spacer; wherein the non-display area is provided with a substrate, a plurality of black matrices, a virtual color resist layer and a second spacer; wherein color of the virtual color resist layer is the same as color of one of the color resist layers, and material of the first spacer is the same as material of the second spacer, and a height of the first spacer is greater than or equal to a height of the second spacer. Wu also teaches that (Fig. 5, Fig. 3-9, [0050-0106]) a liquid crystal display device (Fig. 5, Fig. 3-9, [0050-0106]), comprising: a color filter substrate (CF substrate in Fig. 5, Fig. 3-9, [0002-0003, 0050-0106]) and an array substrate  ([0002-0003, 0075]) disposed facing the color filter substrate (CF substrate in Fig. 5, Fig. 3-9, [0002-0003, 0050-0106]), a liquid crystal layer ([0002, 0106]) and a backlight module ([0097]). Wu does not explicitly point out that the liquid crystal layer disposed between the array substrate and the color filter substrate, and the backlight module adjacent to a side of the array substrate of a liquid crystal display panel consisting of the color filter substrate, the liquid crystal layer, and the array substrate.
Chen teaches that (Fig. 3, [0031-0036]) the liquid crystal layer (60 in Fig. 3) disposed between the array substrate and the color filter substrate (Fig. 3), and the backlight module (64 in Fig. 3) adjacent 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chen for the system of Wu since this would help to display images for a user and provide electronic devices with improved displays such as electronic devices with minimized display reflections (Chen, [0002, 0005]).
Regarding claim 17, as stated in the rejection of claim 2 above, Wu also teaches that the color resist layer is divided into a first color resist layer, a second color resist layer, and a third color resist layer.
Regarding claim 18, as stated in the rejection of claim 3 above, Wu also teaches that the color of the virtual color resist layer is the same as color of the third color resist layer.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Chen as applied to claim 18 above, and further in view of Kira (US 2013/0250227).
Regarding claim 19, as stated in the rejection of claim 4 above, Wu in view of Chen and Kira teaches that a height of the first color resist layer is equal to a height of the second color resist layer and a height of the third color resist layer, and greater than a height of the virtual color resist layer.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Chen and Kira as applied to claim 19 above, and further in view of Yoshida (US 2007/0026324).
Regarding claim 20, as stated in the rejection of claim 5 above, Wu in view of Chen, Kira and Yoshida already teaches that a difference between the height of the color resist layer and the height of the virtual color resist layer is less than or equal to 0.1 um.

Claims 1 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2017/0299918, 2nd interpretation) in view of Watanabe (US 2009/0046239).
Regarding claim 1, Yu teaches that (Fig. 1C-2, [0033-0044]) a color filter substrate (the substrate below 600 in Fig. 2, Fig. 1A-1C, [0038, 0033-0044]) comprising: a display area (AA in Fig. 1C-2, [0038]) and a non-display area (IPA and OPA in Fig. 1C-2, [0038]), wherein the display area (AA in Fig. 1C-2, [0038]) is provided with a substrate (200 in Fig. 2, [0038]), a plurality of black matrices (the black matrices corresponding to BM in Fig. 1C-2, [0038]), a plurality of color resist layers (402/402a/402b/402c in Fig. 1C-2, [0030, 0032]) of different colors ([0030, 0032]), and a first spacer (PS2 within AA in Fig. 2, [0041]); 
wherein the non-display area (IPA and OPA in Fig. 1C-2, [0038]) is provided with the substrate (200 in Fig. 2, [0038]), the plurality of black matrices (the black matrices corresponding to BM in Fig. 1C-2, [0038]), a virtual color resist layer (404/404a/404b/404c in Fig. 1C-2, [0031, 0032]), and a second spacer (PS1 within IPA in Fig. 2, [0041]); wherein color of the virtual color resist layer (404/404a/404b/404c in Fig. 1C-2, [0031, 0032]) is same as color ([0032]) of one of the color resist layers (402/402a/402b/402c in Fig. 1C-2, [0030, 0032]), and a height of the first spacer (PS2 within AA in Fig. 2, [0041]) is greater than (Fig. 2, [0041]) or equal to a height of the second spacer (PS1 within IPA in Fig. 2, [0041]).
Yu does not explicitly teach that material of the first spacer is same as material of the second spacer.
Watanabe teaches that (Fig. 2-5b, [0109, 0070, 0069]) material of a first spacer (25 in Fig. 5a-5b and 3a-3b, [0060, 0066-0067]) is same ([0109, 0070, 0069]) as material of a second spacer (24/32/33 in Fig. 2-5b, [0109, 0070, 0069]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Zhao for the system of Watanabe 

Regarding claim 6, Yu teaches the first spacer (PS2 within AA in Fig. 2, [0041]) and the second spacer (PS1 within IPA in Fig. 2, [0041]). Yu does not explicitly teaches that an orthographic projection area of the first spacer on the substrate is equal to an orthographic projection area of the second spacer on the substrate.
Watanabe teaches that (Fig. 5a-5b and 3a-3b, [0060, 0066-0072, 0087]) an orthographic projection area of a first spacer (25 in Fig. 5a-5b and 3a-3b, [0060, 0066-0067]) on the substrate (21 in Fig. 5a-5b and 3a-3b) is equal to (Fig. 5a, Fig. 3a, [0060, 0066-0067, 0087]) an orthographic projection area of a second spacer (32/33 in Fig. 5a-5b and 3a-3b, [0060, 0066-0072]) on the substrate (21 in Fig. 5a-5b and 3a-3b).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Watanabe for the system of Yu in view of Watanabe such that an orthographic projection area of the first spacer on the substrate is equal to an orthographic projection area of the second spacer on the substrate since this would help to enables simplified manufacturing, and prevent the reliability of a panel from being degraded due to vacuum bubbles (Watanabe, [0072, 0029]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Watanabe as applied to claim 6 above, and further in view of Lin (US 2018/0275458) and Huang (US 2021/0333593).
Regarding claim 7, Yu teaches that the height (H5 in Fig. 2) of the first spacer (PS2 within AA in Fig. 2, [0041]) is greater than (Fig. 2) the height (H4 in Fig. 2) of the second spacer (PS1 within IPA in Fig. 2, [0041]). Yu does not explicitly teach that the height of the second spacer is greater than the height of the first color resist layer, the second color resist layer, or the third resist layer.
Lin teaches that the height of the first spacer (109 in Fig. 6, [0045]) is from 2.8 μm to 3.8 μm ([0045]), a height of the first color resist layer, the second color resist layer, or the third resist layer (107 in Fig. 6, [0044]) is from 2.5 μm to 3.5 μm ([0044]).
Huang teaches that a height of a first spacer (501 in Fig. 1-2, [0056]) is slight great than a height of a second spacer (502 in Fig. 1-2, [0056]), and a difference between the height of a first spacer (501 in Fig. 1-2, [0056]) and the height of a second spacer (502 in Fig. 1-2, [0056]) is 0.1 um ([0056]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lin and Huang for the system of Yu in view of Watanabe such that the height of the first spacer of the system of Yu in view of Watanabe is from 2.8 μm to 3.8 μm, the height of the second spacer of the system of Yu in view of Watanabe is from 2.7 μm to 3.7 μm, and a height of the first color resist layer, the second color resist layer, or the third resist layer of the system of Yu in view of Watanabe is from 2.5 μm to 3.5 μm. Therefore, it would have been obvious to the artisan of ordinary skill to try and recognize that the height of the second spacer is greater than the height of the first color resist layer, the second color resist layer, or the third resist layer. The motivations are that it helps to provide a color LCD with a uniform cell gap between the CF substrate and the array substrate after completion of a cell-assembly process (Lin, [0003, 0045]), and the preparation process is relatively simple, and the preparation efficiency is relatively high (Huang, [0056]).
Regarding claim 8, Yu teaches that the height (H5 in Fig. 2) of the first spacer (PS2 within AA in Fig. 2, [0041]) is greater than (Fig. 2) the height (H4 in Fig. 2) of the second spacer (PS1 within IPA in Fig. 2, [0041]). Yu does not explicitly teach that a difference between the height of the first spacer and the height of the second spacer is less than 0.1 um.
Huang teaches that a height of a first spacer (501 in Fig. 1-2, [0056]) is slight great than a height of a second spacer (502 in Fig. 1-2, [0056]), and for example, a difference between the height of a first spacer (501 in Fig. 1-2, [0056]) and the height of a second spacer (502 in Fig. 1-2, [0056]) is 0.1 um ([0056]). 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to try and recognize that a difference between the height of the first spacer and the height of the second spacer is less than 0.1 um (MPEP 2144. 05 I.) since it helps that the preparation process is relatively simple, and the preparation efficiency is relatively high (Huang, [0056]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871